IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 02-10834
                               Summary Calendar


                               HOWARD R. CANNON,

                                                        Plaintiff-Appellant,

                                    versus


         JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:01-CV-503
                         --------------------
                           February 12, 2003


Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Plaintiff-Appellant Howard Cannon appeals from the district

court’s judgment affirming the denial of his application for Social

Security Disability Income Benefits (DIB).             The administrative law

judge     (ALJ)   determined     that   Cannon   was    not   prevented   from

performing light, unskilled work available in the national economy.

Cannon argues that the there was insufficient evidence of “light

work” that Cannon could perform.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                        1
       Our review “is limited to determining whether the [ALJ’s]

decision is supported by substantial evidence in the record and

whether the proper legal standards were used in evaluating the

evidence.” Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).

The record shows that the ALJ’s conclusions were supported by

substantial evidence in the record and that the ALJ applied no

incorrect legal standard.

       Cannon contends that the vocational expert (VE) that the ALJ

relied upon identified only “sedentary” work so that the ALJ should

have   applied    Rule   201.14   of   the   Medical-Vocation   Guidelines

(Guidelines) and determined that Cannon was disabled.             The ALJ

expressly found, and Cannon acknowledges, that his functional

capacity places him in between an ability to do sedentary work and

light work.      Because of Cannon’s “in between” status, exclusive

reliance on a particular Guideline Rule was precluded, and the ALJ

properly used a light-work Guideline Rule in conjunction with the

VE’s opinion to determine whether there was work in the national

economy that Cannon could perform. See Bowling v. Shalala, 36 F.3d

431, 435 (5th Cir. 1994); Guideline Rule 200.00(e)(2).           Moreover,

the jobs the VE identified were not sedentary jobs.         The ALJ asked

to VE to identify work in accordance with Cannon’s “in between”

capacity and the VE did so.

       Cannon also contends that the jobs the VE identified lacked

sufficient exertional requirements to be deemed “light work” so

that the VE failed to identify “light work” that Cannon could

perform.    In essence, Cannon argues that the jobs were too easy.


                                       2
The VE identified jobs in accordance all of the restrictions

reasonably recognized by the ALJ, and Cannon’s attorney was allowed

to question the VE thoroughly about the hypothetical question.

Thus,   the   ALJ   was   entitled   to   rely   upon   the   testimony   and

conclusions of the VE.      Bowling, 36 F.3d at 436; Boyd v. Apfel, 239

F.3d 698, 706-07 (5th Cir. 2001).

     Of most significance, Cannon does not contend in this court

that he is unable to perform the jobs identified by the VE.           After

the ALJ identified suitable work in the national economy, Cannon

failed to bear his burden of showing that he could not do the work.

See Fraga v. Bowen, 810 F.2d 1296, 1302 (5th Cir. 1987).

     The ALJ’s decision was based on substantial evidence in the

record and the proper legal standards.              The judgment of the

district court is AFFIRMED.

     JUDGMENT AFFIRMED.




                                      3